IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

WELLS FARGO BANK,                   NOT FINAL UNTIL TIME EXPIRES TO
NATIONAL ASSOCIATION,               FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D16-4894
v.

GAIL W. CURTIS, AS
PERSONAL
REPRESENTATIVE OF THE
ESTATE OF JOHN M. CURTIS;
GAIL W. CURTIS, AN
INDIVIDUAL; GREEN
GABLES APARTMENTS II,
LTD., A FLORIDA LIMITED
PARTNERSHIP; BLITCHTON
STATION, LTD., A FLORIDA
LIMITED PARTNERSHIP;
LAUREL PARK APARTMENTS
II, LTD., A FLORIDA LIMITED
PARTNERSHIP; TKG
DEVELOPMENT, LLC, A
FLORIDA LIMITED
LIABILITY COMPANY; AND
TKG PROPERTIES, LLC, A
FLORIDA LIMITED
LIABILITY COMPANY

      Appellees.

___________________________/

Opinion filed October 26, 2017.

An appeal from the Circuit Court for Alachua County.
Monica J. Brasington, Judge.
Stacy D. Blank, Jason H. Baruch, and Patrick M. Chidnese, Holland & Knight
LLP, Tampa, for Appellant.

Ian C. White, Stephen C. Emmanuel, and Anthony L. Bajoczky, Jr. of Ausley
McMullen, Tallahassee for Appellees Blitchton Station, Ltd., Laurel Park
Apartments II, Ltd., and Green Gables Apartments II, Ltd.

Jorge A. Lopez of Lopez & Associates, Coral Gables, for Appellees TKG
Development, LLC and TKG Properties, LLC.




PER CURIAM.

      AFFIRMED.

ROBERTS, WETHERELL, and ROWE, JJ., CONCUR.




                                      2